Citation Nr: 1526986	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  11-17 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include pancreatitis, esophagitis, sigmoid diverticulosis, and possible irritable bowel syndrome, to include as secondary to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Margaret Matthews, Agent


ATTORNEY FOR THE BOARD

D. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty from September 1976 to September 1977. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Veteran's claims file is currently under the jurisdiction of the VA RO in Louisville, Kentucky.

In April 2013 and June 2014, the Board remanded the claim for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2014 remand, the Board directed that the AOJ obtain all identified records from the Boston VA Healthcare System since 1981 and that regardless of the appellant's response, obtain all of the Veteran's electronic treatment records from the Boston VA Healthcare System.  The Board has questions as to whether all relevant VA records have been received.  It appears that the AOJ only requested records from the Boston VA Healthcare System from 1981 to June 16, 2000, (See August 2014 VA Form 10-7131) and did not attempt to obtain the more recent electronic treatment records.  While a September 2014 report of contact notes that an unnamed person at the VA Boston Healthcare System, Jamaica Plain Campus, informed the AOJ that the release of information request had been canceled as they have no record on file for the Veteran starting in 1981, it remains unclear who the AOJ spoke to and what capacity that individual had to make the determination that additional records did not exist.  Specifically, the Board remains again notes that electronic medical records were reviewed by the April 2011 VA examiner and noted in subsequent addenda to the examination report.  

On remand, the AOJ should make another attempt to ensure that all pertinent VA records dating from June 16, 2000, to include any electronic records contained in VA's Compensation and Pension Record Interchange (CAPRI) and/or Automated Medical Information Exchange (AMIE) databases.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all records from the Boston VA Healthcare System from June 17, 2000, to the present, to include all electronic records contained in the CAPRI and/or AMIE databases.  

If additional records do not exist or are otherwise not available, the AOJ must clearly document the efforts to locate the additional records in the claim folder and provide the Veteran and his representative appropriate notice that the records are not available as mandated by 38 C.F.R. § 3.159(e).  

2.  Thereafter, if and only if any additional VA records from June 17, 2000, to the present besides the Veteran's electronic records from the Boston VA Healthcare System, which were already reviewed by the VA doctor who prepared the May 2011 and December 2013 addendums to the April 2011 VA examination report, are obtained by the AOJ, the AOJ must have the VA doctor who prepared the May 2011 and December 2013 addendums to the April 2011 VA examination report review the Veteran's claims file.  If that doctor is unavailable, the AOJ should arrange to have the Veteran's claims file reviewed by the April 2011 VA examiner if he is available and if not another doctor.  


The doctor is to address the following with full supporting rationales:

The doctor must opine whether there is a 50 percent or greater probability that the esophagitis found during the February 2007 private gastroscopy, the sigmoid diverticulosis found during the January 2007 private pelvis computed tomography (CT) scan, the possible irritable bowel syndrome as diagnosed by Dr. Lowney in January 2012, and any other current gastrointestinal disorder other than pancreatitis are related to exposure to contaminated water at Camp Lejeune during active service.  

A complete rationale for any opinion offered must be provided.

3.  After the development requested, the AOJ should review the addendum to the examination report, if it has to be obtained, to ensure that it is in complete compliance with the directives of this REMAND.  If the addendum is deficient in any manner, the AMC must implement corrective procedures at once.

4.  Thereafter, the AOJ should review all the evidence of record and must readjudicate the issue on appeal.  If the benefit is not granted, the appellant and his agent must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

